Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the filing of a continuation application on 12/04/2019.  The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 1-20 are pending. 

Allowable Subject Matter
3. 	Claims 2-10, 12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art as of Aug. 2, 2002 did not show a key cutting machine user interface that displays help information, language information or stores demographic information or demonstrates the key cutting process to the customer.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 
5. 	Claims 1, 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parr et al. U.S. Patent 5711643 issued Jan 1998 in view of Campbell et. al . US Publication No. 20020031251 published Mar. 14, 2002

With respect to Independent claims 1, Parr teaches a key identification and duplication system comprising: 
A housing including an object verification system configured to identify data related to features of a master key, a key cutting device configured to cut features in a key blank, and a graphical user interface;  (See col. 8, lines 1-67 and col. 9, lines 1-35). 
and a computer including a database that is operative to communicate with said object verification system, said key cutting device, and said graphical user interface; (See col. 9, lines 15-35 and col. 6, lines 1-40).  
wherein said computer is operative to: regulate operation of the object verification system and the key cutting device (See col. 8, where the computer knows when the key is in position to cut and has reached the end of the key.
receive input from a user via the graphical user interface wherein said input selectively activates a software application related to the operation of the key identification and duplication system (See col. 6, lines 10-15, user enters the code). 
While Parr teaches the device can be hand cranked to move over the top of the profile or a master key or the user can put in the code number of a key to cause an identified key to be duplicated, the user interface is not mentioned specifically to operate in response to user interface interaction. 

Accordingly it would have been obvious the skilled artisan at the time of the invention having the teachings of Campbell and Parr in front of them to modify the GUI of Parr to allow the user start the identification process. The motivation to combine Parr with Campbell comes from Campbell that the identification process can be used with a key cutting machine (Para 103), to which Parr discloses. 
With respect to dependent claim 11, Parr in view of Campbell disclose the key identification and duplication system of claim 1, wherein said object verification system includes at least one of a bar code scanner, radio frequency identification means, and a camera (See Campbell’s camera Para 6). 
With respect to claims 13-15, claim 13-15 reflects substantially similar subject matter as claim 1, thus is rejected under the same rationale. 13. With respect to claim 15,  Parr in view of Campbell teach the  key identification and duplication system of claim 14, wherein a plurality of key blanks are positioned on a storage display adjacent the housing (See Para 97-98, the user is notified as to which blank to use to make the cutting process which are stored near the device so as to inserted (Para 103). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179